
	
		I
		112th CONGRESS
		2d Session
		H. R. 6333
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. King of Iowa
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend chapter 8 of title 5, United States Code, to
		  provide for Congressional oversight of agency rulemaking, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sunset Act of
			 2012.
		2.Congressional
			 review of agency rulemakingChapter 8 of title 5, United States Code, is
			 amended to read as follows:
			
				8Congressional Review of Agency
				Rulemaking
					
						801. Congressional review.
						802. Congressional approval procedure for rules.
						803. Definitions.
						804. Judicial review.
						805. Exemption for monetary policy.
						806. Review of rules currently in effect.
						807. Sunset for rules.
					
					801.Congressional review
						(a)(1)(A)Beginning on the date that is 3 months
				after the date of enactment of this section and every 3 months thereafter, each
				agency shall submit to each House of the Congress and to the Comptroller
				General a report including each rule made by that agency during that 3 month
				period, containing—
									(i)a copy of each such rule;
									(ii)a
				concise general statement relating to the rule;
									(iii)a list of any other related
				regulatory actions intended to implement the same statutory provision or
				regulatory objective as well as the individual and aggregate economic effects
				of those actions; and
									(iv)the proposed effective date of the
				rule.
									(B)No rule may take effect before the
				submission of a report under subparagraph (A) that includes that rule.
								(C)On the date of the submission of the report
				under subparagraph (A), the Federal agency promulgating each rule included in
				the report shall submit to the Comptroller General and make available to each
				House of Congress—
									(i)a complete copy of the cost-benefit
				analysis of the rule, if any;
									(ii)the agency’s actions pursuant to title 5 of
				the United States Code, sections 603, 604, 605, 607, and 609;
									(iii)the agency’s actions pursuant to title 2 of
				the United States Code, sections 1532, 1533, 1534, and 1535; and
									(iv)any other relevant information or
				requirements under any other Act and any relevant Executive orders.
									(D)Upon receipt of a report submitted under
				subparagraph (A), each House shall provide copies of the report to the chairman
				and ranking member of each standing committee with jurisdiction under the rules
				of the House of Representatives or the Senate to report a bill to amend the
				provision of law under which each rule included in the report is issued.
								(2)(A)The Comptroller General shall provide a
				report on each rule to the committees of jurisdiction by the end of 15 calendar
				days after the submission or publication date as provided in section 802(b)(2).
				The report of the Comptroller General shall include an assessment of the
				agency’s compliance with procedural steps required by paragraph (1)(C).
								(B)Federal agencies shall cooperate with the
				Comptroller General by providing information relevant to the Comptroller
				General’s report under subparagraph (A).
								(3)A
				rule included in a report submitted under paragraph (1) shall take effect upon
				enactment of a joint resolution of approval described in section 802 or as
				provided for in the rule following enactment of a joint resolution of approval
				described in section 802, whichever is later.
							(4)If a joint resolution of approval relating
				to a rule is not enacted within the period provided in subsection (b)(2), then
				a joint resolution of approval relating to the same rule may not be considered
				under this chapter in the same Congress by either the House of Representatives
				or the Senate.
							(b)(1)A rule shall not take effect unless the
				Congress enacts a joint resolution of approval described under section
				802.
							(2)If a joint resolution described in
				subsection (a) is not enacted into law by the end of 70 session days or
				legislative days, as applicable, beginning on the date on which the report
				referred to in section 801(a)(1)(A) is received by Congress (excluding days
				either House of Congress is adjourned for more than 3 days during a session of
				Congress), then each rule described in that resolution shall be deemed not to
				be approved and such rule shall not take effect.
							(3)Such a rule may not be reissued in
				substantially the same form, and a new rule that is substantially the same as
				such a rule may not be issued, unless the reissued or new rule is specifically
				authorized by a law enacted after the date described in this subsection.
							(c)(1)Notwithstanding any other provision of this
				section (except subject to paragraph (3)), a rule may take effect for one
				90-calendar-day period if the President makes a determination under paragraph
				(2) and submits written notice of such determination to the Congress.
							(2)Paragraph (1) applies to a determination
				made by the President by Executive order that the rule should take effect
				because such rule is—
								(A)necessary because of an imminent threat to
				health or safety or other emergency;
								(B)necessary for the enforcement of criminal
				laws;
								(C)necessary for national security; or
								(D)issued pursuant to any statute implementing
				an international trade agreement.
								(3)An exercise by the President of the
				authority under this subsection shall have no effect on the procedures under
				section 802.
							(d)(1)In addition to the opportunity for review
				otherwise provided under this chapter, in the case of any rule included in a
				report submitted in accordance with subsection (a)(1)(A) during the period
				beginning on the date occurring—
								(A)in the case of the Senate, 60 session days,
				or
								(B)in the case of the House of
				Representatives, 60 legislative days,
								before the date the Congress is
				scheduled to adjourn a session of Congress through the date on which the same
				or succeeding Congress first convenes its next session, section 802 shall apply
				to such rule in the succeeding session of Congress.(2)(A)In applying section 802 for purposes of
				such additional review, a rule described under paragraph (1) shall be treated
				as though—
									(i)such rule were published in the Federal
				Register on—
										(I)in the case of the Senate, the 15th session
				day, or
										(II)in the case of the House of
				Representatives, the 15th legislative day,
										after the succeeding session of Congress
				first convenes; and(ii)a
				report on such rule were submitted to Congress under subsection (a)(1) on such
				date.
									(B)Nothing in this paragraph shall be
				construed to affect the requirement under subsection (a)(1) that a report shall
				be submitted to Congress before a rule can take effect.
								(3)A
				rule described under paragraph (1) shall take effect as otherwise provided by
				law (including other subsections of this section).
							802.Congressional approval procedure for
				rules
						(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced on or
				after the date on which the report referred to in section 801(a)(1)(A) is
				received by Congress (excluding days either House of Congress is adjourned for
				more than 3 days during a session of Congress), the matter after the resolving
				clause of which is as follows: That Congress approves the rules
				submitted by the __ relating to __. (The blank spaces being
				appropriately filled in).
							(1)In the House, the majority leader of the
				House of Representatives (or his designee) and the minority leader of the House
				of Representatives (or his designee) shall introduce such joint resolution
				described in subsection (a) (by request), within 3 legislative days after
				Congress receives the report referred to in section 801(a)(1)(A).
							(2)In the Senate, the
				majority leader of the Senate (or his designee) and the minority leader of the
				Senate (or his designee) shall introduce such joint resolution described in
				subsection (a) (by request), within 3 session days after Congress receives the
				report referred to in section 801(a)(1)(A).
							(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction under the rules of the House of Representatives or the Senate to
				report a bill to amend the provision of law under which the rule is
				issued.
							(2)For purposes of this section, the term
				submission date means the date on which the Congress receives the
				report submitted under section 801(a)(1).
							(c)In the Senate, if the committee or
				committees to which a joint resolution described in subsection (a) has been
				referred have not reported it at the end of 15 session days after its
				introduction, such committee or committees shall be automatically discharged
				from further consideration of the resolution and it shall be placed on the
				calendar. A vote on final passage of the resolution shall be taken on or before
				the close of the 15th session day after the resolution is reported by the
				committee or committees to which it was referred, or after such committee or
				committees have been discharged from further consideration of the
				resolution.
						(d)(1)In the Senate, when the committee or
				committees to which a joint resolution is referred have reported, or when a
				committee or committees are discharged (under subsection (c)) from further
				consideration of a joint resolution described in subsection (a), it is at any
				time thereafter in order (even though a previous motion to the same effect has
				been disagreed to) for a motion to proceed to the consideration of the joint
				resolution, and all points of order against the joint resolution (and against
				consideration of the joint resolution) are waived. The motion is not subject to
				amendment, or to a motion to postpone, or to a motion to proceed to the
				consideration of other business. A motion to reconsider the vote by which the
				motion is agreed to or disagreed to shall not be in order. If a motion to
				proceed to the consideration of the joint resolution is agreed to, the joint
				resolution shall remain the unfinished business of the Senate until disposed
				of.
							(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 2 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. It shall be in order to
				consider any amendment that provides for specific conditions on which the
				approval of a particular rule included in the joint resolution is
				contingent.
							(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
							(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
							(e)(1)In the House of Representatives, if the
				committee or committees to which a joint resolution described in subsection (a)
				has been referred have not reported it at the end of 15 legislative days after
				its introduction, such committee or committees shall be automatically
				discharged from further consideration of the resolution and it shall be placed
				on the appropriate calendar. A vote on final passage of the resolution shall be
				taken on or before the close of the 15th legislative day after the resolution
				is reported by the committee or committees to which it was referred, or after
				such committee or committees have been discharged from further consideration of
				the resolution.
							(2)(A)A motion in the House of Representatives to
				proceed to the consideration of a resolution shall be privileged and not
				debatable. An amendment to the motion shall not be in order, nor shall it be in
				order to move to reconsider the vote by which the motion is agreed to or
				disagreed to.
								(B)Debate in the House of Representatives on a
				resolution shall be limited to not more than two hours, which shall be divided
				equally between those favoring and those opposing the resolution. A motion to
				further limit debate shall not be debatable. Amendments to the resolution shall
				be in order. No motion to recommit the resolution shall be in order. It shall
				be in order to consider any amendment that provides for specific conditions on
				which the approval of a particular rule included in the joint resolution is
				contingent.
								(C)Motions to postpone, made in the House of
				Representatives with respect to the consideration of a resolution, and motions
				to proceed to the consideration of other business, shall be decided without
				debate.
								(D)All appeals from the decisions of the Chair
				relating to the application of the Rules of the House of Representatives to the
				procedure relating to a resolution shall be decided without debate.
								(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply with respect to a joint resolution described
				in subsection (a) of the House receiving the joint resolution—
							(1)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
							(2)the vote on final
				passage shall be on the joint resolution of the other House.
							(g)This section is enacted by Congress—
							(1)as an exercise of the rulemaking power of
				the Senate and House of Representatives, respectively, and as such it is deemed
				a part of the rules of each House, respectively, but applicable only with
				respect to the procedure to be followed in that House in the case of a joint
				resolution described in subsection (a), and it supersedes other rules only to
				the extent that it is inconsistent with such rules; and
							(2)with full recognition of the constitutional
				right of either House to change the rules (so far as relating to the procedure
				of that House) at any time, in the same manner, and to the same extent as in
				the case of any other rule of that House.
							803.DefinitionsFor purposes of this chapter—
						(1)The term Federal agency means
				any agency as that term is defined in section 551(1).
						(2)The term rule has the meaning
				given such term in section 551, except that such term does not include—
							(A)any rule of particular applicability,
				including a rule that approves or prescribes for the future rates, wages,
				prices, services, or allowances therefore, corporate or financial structures,
				reorganizations, mergers, or acquisitions thereof, or accounting practices or
				disclosures bearing on any of the foregoing;
							(B)any rule relating to agency management or
				personnel; or
							(C)any rule of agency organization, procedure,
				or practice that does not substantially affect the rights or obligations of
				non-agency parties.
							804.Judicial review
						(a)No determination, finding, action, or
				omission under this chapter shall be subject to judicial review.
						(b)Notwithstanding subsection (a), a court may
				determine whether a Federal agency has completed the necessary requirements
				under this chapter for a rule to take effect.
						805.Exemption for monetary policyNothing in this chapter shall apply to rules
				that concern monetary policy proposed or implemented by the Board of Governors
				of the Federal Reserve System or the Federal Open Market Committee.
					806.Review of rules
				currently in effect
						(a)Annual
				reviewBeginning on the date
				that is 6 months after the date of enactment of this section and annually
				thereafter for the 9 years following, each agency shall designate not less than
				10 percent of eligible rules made by that agency for review, and shall submit a
				report including each such eligible rule in the same manner as a report under
				section 801(a)(1). Section 801 and section 802 shall apply to each such rule,
				subject to subsection (c) of this section. No eligible rule previously
				designated may be designated again.
						(b)Sunset for
				eligible rules not extendedBeginning after the date that is 10
				years after the date of enactment of this section, if Congress has not enacted
				a joint resolution of approval for that eligible rule, that eligible rule shall
				not continue in effect.
						(c)Consolidation;
				severabilityIn applying
				sections 801 and 802 to eligible rules under this section, the following shall
				apply:
							(1)The words
				take effect shall be read as continue in
				effect.
							(2)Except as provided in paragraph (3), a
				single joint resolution of approval shall apply to all eligible rules in a
				report designated for a year, and the matter after the resolving clause of that
				joint resolution is as follows: That Congress approves the rules
				submitted by the __ for the year __. (The blank spaces being
				appropriately filled in).
							(3)It shall be in order to consider any
				amendment that provides for specific conditions on which the approval of a
				particular eligible rule included in the joint resolution is contingent.
							(4)A member of either
				House may move that a separate joint resolution be required for a specified
				rule.
							(d)DefinitionIn this section, the term eligible
				rule means a rule that is in effect as of the date of enactment of this
				section.
						807.Sunset for
				rules
						(a)Expiration of
				rule
							(1)In
				generalExcept as provided in this section, each rule made by an
				agency shall cease to have effect—
								(A)beginning on the
				date that is 10 years after the date of enactment of a joint resolution of
				approval with regard to the rule; or
								(B)if a joint
				resolution of extension described in subsection (d) has been enacted with
				regard to the rule, beginning on the date that is 10 years after the date of
				enactment of the most recently enacted such joint resolution.
								(2)Reissuance of
				the rule prohibitedThe rule may not be reissued in substantially
				the same form, and a new rule that is substantially the same as such a rule may
				not be issued, unless the reissued or new rule is specifically authorized by a
				law enacted after the date described in this subsection (a).
							(b)Report by
				agencyNot later than 180 days before the date described in
				subsection (a), the agency shall submit a report similar to the report
				described in 801(a)(1)(A) to each House of Congress and to the Comptroller
				General, except that instead of the proposed effective date, such report shall
				contain the date described in subsection (a).
						(c)Exemption by
				PresidentThe President may
				by Executive order exempt a rule from the application of subsection (a) for a
				period of not more than 10 years if the President determines, and submits to
				Congress written notice of such determination, that such rule is—
							(1)necessary because of an imminent threat to
				health or safety or other emergency;
							(2)necessary for the enforcement of criminal
				laws;
							(3)necessary for national security; or
							(4)issued pursuant to any statute implementing
				an international trade agreement.
							(d)Joint resolution
				of extension
							(1)Joint resolution
				describedFor purposes of
				this section, the term joint resolution means only a joint
				resolution introduced on or after the date on which the report referred to
				subsection (b) is received by Congress (excluding days either House of Congress
				is adjourned for more than 3 days during a session of Congress), the matter
				after the resolving clause of which is as follows: That Congress extends
				the rule submitted by the _ _ relating to _ _. (The blank spaces being
				appropriately filled in). The following shall apply to such a joint
				resolution:
								(A)In the House, the majority leader of the
				House of Representatives (or his designee) and the minority leader of the House
				of Representatives (or his designee) shall introduce such joint resolution (by
				request), within 3 legislative days after Congress receives the report
				submitted under subsection (b).
								(B)In the Senate, the majority leader of the
				Senate (or his designee) and the minority leader of the Senate (or his
				designee) shall introduce such joint resolution described in subsection (a) (by
				request), within 3 session days after Congress receives the report submitted
				under subsection (b).
								(2)Consideration of
				joint resolutionSubsections
				(b) through (g) of section 802 shall apply to a joint resolution described in
				paragraph (1) of this subsection in the same manner as a joint resolution
				described in subsection (a) of section 802, except that for purposes of that
				subsection, the term submission date means the date on which the
				Congress receives the report submitted under subsection
				(b).
							.
		
